United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 18, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 02-41691
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JOSE GUADALUPE ESPINOZA-CARDENAS,

                                      Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. L-02-CR-711-ALL
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Jose Guadalupe Espinoza-Cardenas pleaded guilty to one count

of illegal entry into the United States in violation of 8 U.S.C.

§ 1325.   He was sentenced to eight months of imprisonment and

one year of supervised release.     Espinoza-Cardenas argues that

there is a conflict between the written and oral judgments.

The written judgment contains a condition of supervised release

prohibiting the possession of a dangerous weapon; the oral

pronouncement of sentence did not mention this provision.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-41691
                               -2-

For the reasons outlined in United States v. Torres-Aguilar,

352 F.3d 934, 935-38 (5th Cir. 2003), we conclude that the

district court’s omission of the dangerous weapon prohibition

during the oral pronouncement of sentence did not create a

conflict with the sentence set forth in the judgment.

     AFFIRMED.